DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/10/20.  These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Nascimiento (WO 2018/145181).
Regarding claim 1, Nascimiento discloses a renewable power system (40) for an inline device in a pipeline, comprising: at least one of: 
a thermoelectric generator configured to convert thermal energy generated by a transmission medium in the pipeline to electricity; or 
a pressure generator (14) configured to convert pressure energy generated by the transmission medium (10) in the pipeline to electricity; and 
an auxiliary system (26) that receives a power supply from at least one of the thermoelectric generator or the pressure generator (14, 40) [see: abstract].
Regarding claim 3, Nascimiento discloses the renewable power system of claim 1, wherein the pressure generator comprises: a turbine (1) configured to rotate in response to flow of the transmission medium and generate mechanical energy; an alternator (10) for generating electrical energy from the mechanical energy; and a connection axis (4) connecting the turbine (1) and the alternator (10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nascimiento (WO 2018145181) in view of Otey (US Patent 6,410,971) or Bartl et al. (US Patent 9,343,646), hereinafter, Bartl.
Regarding claims 7-8, Nascimiento discloses the renewable power system according to claim 3, wherein the pressure generator (14) comprises an insulated housing (28) for retaining heat generated by the alternator (10); and a fan (2). However, Nascimiento does not particularly disclose or suggest a thermoelectric module for converting the heat into electrical energy. Otey discloses a thermoelectric module consists of electrically connecting a matrix of thermoelectric elements (dice) between a pair of electrically insulating substrates wherein the operation of the device creates both a hot-side substrate and a cool-side substrate. Otey further discloses a typical thermoelectric device requires DC power in order to produce a net current flow through the thermoelectric elements in one direction and the direction of the current flow determines the direction of heat transfer across the thermoelectric elements (see: col. 2, lines 9-13).
Regarding claims 16-17, they differ from Nascimiento by reciting wherein the plurality of thermoelectric modules are connected in series at a cold surface, and wherein each of the plurality of thermoelectric modules includes a P-type semiconductor and n-type semiconductor and wherein the one or more heat transfer support structures include hole-like structural components. Otey discloses the basic structure of thermoelectric device 10 comprises P-type thermoelectric elements 14 and N-type thermoelectric elements 16 sandwiched between flexible substrates 12 and 13. P-type thermoelectric elements 14 and N-type thermoelectric elements 16 are electrically connected in series and thermally connected in parallel to provide the Peltier effect, which is the technological basis for a working thermoelectric module (see: col. 4, lines 11-19). Otey further discloses P-type thermoelectric elements 14 transfer heat in the direction of the current and N-type thermoelectric elements 16 transfer heat in the reverse direction of the current. By alternating P-type and N-type thermoelectric elements 14 and 16, hot and cold junctions are formed when electric current is provided to thermoelectric device 10 (see: col. 4, lines 51-56). It would have been obvious to one of the ordinary skilled in the art before the effective date of the invention because it would provide a thermoelectric module with a flexible thin film substrate on one or both sides of the module wherein the thin film substrate provides the electrical connection between the P-type and N-type thermoelectric elements and the electrical isolation from the heat source or heat sink and also functions as a heat transfer medium to thereby making the above combination very effective and efficient. 
Regarding claims 18-19, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim. However, Nascimiento does not particularly disclose a thermoelectric generator. Otey discloses thermoelectric device.  Otey further discloses a heat exchanger (not shown) is thus configured so that heat may either be removed from, or added to, the heat exchanger by merely changing the direction of current flowing through thermoelectric device 10. Conversely, establishing a differential temperature across the thermoelectric device 10 will result in the generation of Direct Current at a level that is dependent on both the physical design of the module and the magnitude of the differential temperature (see: col. 4, lines 56-63). Regarding claim 19, see: 51-64. In the alternative, Bartl discloses a Thermo-Electric Generator (TEG) to convert thermal energy generated by rotation of a bearing within a bearing housing into electric energy (see: col. 1, lines 16-19). It would have been obvious to one of the ordinary skilled in the art before the effective date of the invention to utilize the teachings of Bartl in Nascimiento because the Thermo-Electric Generator (TEG) comprises elements of any Thermo-Electric Generator (TEG) known by those skilled in the art. Therefore, this combination would allow one artisan skilled in the art to realize effectively applicant’s invention in a reliable and efficient manner.
Regarding claim 20, Nascimiento discloses wherein the pressure generator comprises: a turbine (1) configured to rotate in response to flow of the transmission medium and generate mechanical energy; an alternator (10) for generating electrical energy from the mechanical energy; and a connection axis (4) connecting the turbine (1) and the alternator (10).
Allowable Subject Matter 
Claims 4-6, 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of
the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose or suggest “ the renewable power system of claim 3, wherein the turbine comprises: a plurality of uniformly distributed blades having curved surfaces; an enclosure for the turbine; a plurality of inlets on a first side of the enclosure; and a plurality of outlets on an opposite side of the enclosure, wherein openings of the plurality of outlets is greater than openings of the plurality of inlets” as recited in claim 4 and “wherein the auxiliary system comprises: at least one voltage regulator for receiving at least one of alternating current or direct current from at least one of the thermoelectric generator or the pressure generator; at least one charger connected to the at least one at least one voltage regulator; at least one battery component connected to the at least one charger; and a cooling system for providing cooling for at least one of the thermoelectric generator or the pressure generator, and providing cooling for the at least one battery component” as recited in claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861